DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the preliminary amendments filed 08/27/2019. Claims 1 and 3-6 are pending.  Claim 2 has been cancelled.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC § 102, and 103 Rejections.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (2006/0161885, hereinafter Krishnaswamy) in view of Johnson et al. (2016/0087933, hereinafter Johnson).

Regarding claim 1, Krishnaswamy discloses a software-defined radio device that comprises a plurality of hardware modules and implements radio device functions by downloading, from outside, radio communication software programs for controlling the plurality of hardware modules (Krishnaswamy, para. 71),
the software-defined radio device comprising domain management software among environment software programs that are activated when the device is activated (Krishnaswamy discloses that the application code 305 may incorporate the host application 210 including a manifest that includes activation, security, and initialization parameters for an application domain) (Krishnaswamy, para. 57),
wherein the domain management software generates an interface necessary to use each of the radio communication software programs according to a domain for each of the radio communication software programs and performs activation, setup, and connection with other programs for each of the radio communication software programs (Krishnaswamy discloses that the application activator or API (interface) enables the host application 210 to initialize, customize, or manage activation of extensions and additions in a newly created application domain(s)) (Krishnaswamy, para. 22), and
wherein the domain management software is integrated domain management software that implements domain management functions which are executed by the domain management software for each of a plurality of the domains (Krishnaswamy discloses that the host remote manager refers to an execution environment 215 which enables the host application 210 (domain management software) to create, customize, manage, and/or otherwise participate in remoting calls across one or more application domains) (Krishnaswamy, para. 45).  
Krishnaswamy does not explicitly disclose wherein the integrated domain management software implements the domain management functions as threads.
In analogous art, Johnson teaches wherein the integrated domain management software implements the domain management functions as threads (Johnson discloses that the running VM may continue running services, processes, and/or threads, etc. with the domain without interruptions or stopping during the live migration) (Johnson, para. 151).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Johnson related to the integrated domain management software implements the domain management functions as threads and to combine with Krishnaswamy in order to increase the efficiency of the mapping of functions or enablement to the number of devices connected to the network (Johnson, para. 245).

Regarding claim 3, Krishnaswamy discloses a method of using radio 
receiving an instruction to activate a first radio communication software program from a user interface unit (Krishnaswamy discloses that the application code 305 may incorporate the host application 210 including a manifest that includes activation, security, and initialization parameters for an application domain) (Krishnaswamy, para. 57);
determining whether a thread has been generated, the thread implementing a domain management function for a domain of the first radio communication software program (Krishnaswamy discloses that the type of application domain manager for a new application domain may be determined, which a default application domain manager may be implemented if no other implementation is specified or otherwise provided) (Krishnaswamy, para. 30); and2New U.S. Patent Application
wherein, upon being notified of completion of activation of the thread for the domain of the first radio communication software program, the user interface unit instructs the thread to activate the first radio communication software program (Krishnaswamy discloses that the application activator refers to an API of the application domain manager class that enables the host application 210 to initialize, customize, or otherwise manager activation of extensions and additions (i.e., add-ins) in a newly created application domain) (Krishnaswamy, para. 22).  
Krishnaswamy does not explicitly disclose generating a new thread for the domain of the first radio communication software program, if such thread has not been generated.
In analogous art, Johnson teaches generating a new thread for the domain of the  (Johnson discloses that the system maps the first URL to a second URL comprising a second top level domain, a second domain name, and a second plurality of subdomains, wherein the second URL is associated with set of one or more target devices) (Johnson, para. 668).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to take the teachings of Johnson related to the generating a new thread for the domain of the first radio communication software program and to combine with Krishnaswamy in order to increase the efficiency of the mapping of functions or enablement to the number of devices connected to the network (Johnson, para. 245).

Regarding claim 5, Krishnaswamy and Johnson discloses a method of using radio communication software programs according to claim 3, wherein the domain management functions include functions of generating an interface necessary to use each of the radio communication software programs according to a domain for each of the radio communication software programs and performing activation, setup, and connection with other programs for each of the radio communication software programs (Krishnaswamy discloses that the application activator or API (interface) enables the host application 210 to initialize, customize, or manage activation of extensions and additions in a newly created application domain(s)) (Krishnaswamy, para. 22).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
03/12/2021